  Case: 1:17-cv-06802 Document #: 175 Filed: 04/16/19 Page 1 of 14 PageID #:6713



                   IN THE UNITED STATES DISTRICT COURT
                  FOR THE NORTHERN DISTRICT OF ILLINOIS
                             EASTERN DIVISION

                                    )
RIDDELL, INC.,                      )
           Plaintiff,               )    No. 16-cv-4496
                                    )
      v.                            )    Judge Matthew F. Kennelly
                                    )
KRANOS CORPORATION d/b/a            )
SCHUTT SPORTS,                      )
          Defendant.                )
                                    )
                                    )
KRANOS IP CORPORATION,              )
KRANOS IP II CORPORATION,           )    No. 17-cv-6802
KRANOS CORPORATION DBA              )
SCHUTT SPORTS,                      )
            Plaintiffs,             )    Judge Matthew F. Kennelly
     v.                             )
                                    )
RIDDELL, INC.,                      )
           Defendant.               )


    RIDDELL, INC.’S OPPOSITION TO SCHUTT’S MOTION TO SHOW CAUSE
  Case: 1:17-cv-06802 Document #: 175 Filed: 04/16/19 Page 2 of 14 PageID #:6714



       Schutt’s Motion to Show Cause (ECF No. 299) (“Motion”)—filed without notice or

conferring with Riddell’s counsel—is a baseless attack on Mr. Carreyn over what amounts to an

innocent, harmless mistake. Importantly, the conduct of which Mr. Carreyn is accused has

nothing to do with this case, and nothing to do with Riddell. The conduct likewise has nothing to

do with any confidential technology or information that Schutt has made available in this case.

Instead, the protective order entered in this case and in the related Schutt v. Riddell case (“the

Schutt cases”) includes a broad prosecution bar that prohibits any person who reviews highly

confidential material of the other party from participating in patent prosecution activities relating

to protective helmet and fastener design. The bar is not expressly limited to football helmets and

fastener designs. As explained below, when signing off on the protective order, Mr. Carreyn

failed to appreciate the potential breadth of the clause, thinking that because he did not prosecute

patents for Riddell (or any other football-helmet company) that a prosecution bar would never

create an issue. And Mr. Carreyn, admittedly mistakenly for which he takes responsibility, had

in mind that only Riddell prosecution work or other football-helmet-related prosecution work

were prohibited.

       When he later prosecuted completely unrelated patent applications directed to helmets for

other clients, the prosecution bar regrettably never crossed his mind. Mr. Carreyn admits this

was a mistake, albeit an innocent one that has resulted in absolutely no harm to Schutt (and no

benefit to Riddell or anyone else). And, while Mr. Carreyn may have made an honest mistake,

Schutt’s unfounded attacks on his character and requests for grossly excessive sanctions are far

more offensive than anything Mr. Carreyn has done.

       With respect to the substance of Schutt’s contentions, Schutt has identified three non-

Riddell patent applications, each of which is directed to non-football-helmet technology, with
     Case: 1:17-cv-06802 Document #: 175 Filed: 04/16/19 Page 3 of 14 PageID #:6715



which Mr. Carreyn has had limited involvement since the protective order was entered in

November 2016 (collectively the “Prosecution Matters”). Of note, the applications establishing

priority for these three applications were filed before this litigation was filed. Thus, they could

not possibly include highly confidential information provided by Schutt at a later date.

Regardless, none of these applications is directed to subject matter relating to, or even suitable

for, football helmets (or other features at issue in the Schutt cases). Rather, the Prosecution

Matters are directed to hockey helmets that are longitudinally adjustable to accommodate

different head sizes, and to a catcher’s helmet including a front section that pivots away from a

rear section to facilitate quick removal.

         Nonetheless, the broad language of the prosecution bar arguably restricts these

prosecution activities, the details of which are included in Mr. Carreyn’s declaration submitted

with this response. Because he has provided all relevant details, there is no need for further

discovery on this issue. Further, Schutt filed its Motion without any notice or request to meet-

and-confer as required under Local Rule 37.2. Accordingly, Riddell and its counsel respectfully

request that the Court deny Schutt’s request for discovery, as well as the myriad other forms of

relief that Schutt requests in its Motion.

I.       FACTUAL BACKGROUND

         A.     Mr. Carreyn’s Background and Patent Prosecution Work.

         Mr. Carreyn has been practicing law for over 18 years, focusing primarily on patent

prosecution and litigation.     Carreyn Decl. ¶ 1.    While he has worked for sporting-goods

companies for about 17 years, he has done relatively limited work on helmets. Id. ¶ 2. Notably,

he has never prosecuted patents for Riddell or for any other football-helmet company. Id. ¶ 3.

         Mr. Carreyn has never previously been subject to an ethics complaint, the subject of a

sanctions motion, or disciplined for misconduct of any kind. Id. ¶ 4. On the contrary, Mr.

                                               -2-
    Case: 1:17-cv-06802 Document #: 175 Filed: 04/16/19 Page 4 of 14 PageID #:6716



Carreyn takes the ethical practice of law very seriously—indeed, he currently serves as the loss-

prevention partner in the Madison, Wisconsin office of Perkins Coie LLP. Id. ¶ 5. In that role,

he is responsible for addressing any potential ethical issues or alleged attorney misconduct that

arises in that office, as well as reporting those issues to the firm’s General Counsel. Id.

        B.      Helmet-Related Prosecution Work Relevant to Schutt’s Motion.

        Mr. Carreyn has had limited involvement in the Prosecution Matters since the protective

order was entered. Id. ¶ 6. Indeed, the priority applications for each of the three applications

identified in Schutt’s Motion (at 6) had been filed before this litigation was even initiated (i.e.,

the written description of each of those patents had been established before the onset of

litigation). Id. ¶ 7. Importantly, none of the Prosecution Matters involves football helmets or is

directed to features relevant to the claims at issue in the Schutt litigations, and none incorporates

(or even could incorporate) Schutt’s highly confidential information. Id. ¶ 8.

        The first two matters Schutt identifies are Bauer applications (U.S. application no.

15/268,127 and U.S. application no. 15/139,536) directed to hockey helmets including front and

rear shell sections that are adjustable relative to each other to adjust fit on a user. Motion at 6;

Carreyn Decl. ¶ 9. Both use mechanisms that engage straps to hold the shell sections in place.

Carreyn Decl. ¶ 10. These applications have no overlap with the content of the asserted claims

in either Schutt case, nor are they related to any of Schutt’s highly confidential information. Id. ¶

11.1   The priority applications supporting each of these applications were filed several years

before this litigation was initiated and before the protective order was entered—at least as early

as August 13, 2008 (parent to the 15/268,127) and July 13, 2012 (parent to the 15/139,536).

Carreyn Decl. ¶¶ 13, 14, Exs. 1 & 2.


1
  Indeed, it is doubtful that such an adjustable helmet could even satisfy the safety-testing requirements
for use in a football application. Carreyn Decl. ¶ 12.

                                                  -3-
  Case: 1:17-cv-06802 Document #: 175 Filed: 04/16/19 Page 5 of 14 PageID #:6717



       Notably, the current applications have been prosecuted at the direction of Smart &

Biggar, a Canadian law firm that handles Bauer’s patent-prosecution matters. Carreyn Decl. ¶

15. Mr. Carreyn’s involvement in these applications has been ministerial in nature, as he is

acting only as a foreign agent for Smart & Biggar. Id. ¶ 16. As a foreign agent, Mr. Carreyn

receives instructions from Smart & Biggar on claims to file, how to amend pending claims, and

how to otherwise respond to office actions. His only legal responsibility is to ensure that Smart

& Biggar’s instructions comply with U.S. patent laws. He does not perform substantive analysis

or strategize about claim scope. Id.

       The third application Schutt identifies (U.S. application no. 15/480,215) is directed to an

Easton Diamond Sports catcher’s helmet in which the front portion may be pivoted away from

the back portion for quick removal of the helmet (to enable the catcher to easily track a popup or

retrieve a loose ball.) Id. ¶ 17. The claims of this application have no overlap with the asserted

claims in either litigation, nor are they related to any of Schutt’s highly confidential information.

Id. ¶ 18. And the priority application in this family was filed on April 8, 2016, before this

litigation was instituted and before the protective order was entered. Id. ¶ 19.

       Finally, Mr. Carreyn has billed a total of 3.0 hours supervising a 2018 filing of a

currently unpublished application directed to a helmet used in a non-contact sport.             This

application also has no overlap with football, the content of the asserted claims in either Schutt

litigation, or any of Schutt’s highly confidential information. Id. ¶ 20.2

       Mr. Carreyn has not been involved in any other helmet-related prosecution work since the

protective order was entered—whether relating to published or unpublished applications of any

kind. Id. ¶ 21. Schutt’s request for discovery is therefore moot.




                                                -4-
    Case: 1:17-cv-06802 Document #: 175 Filed: 04/16/19 Page 6 of 14 PageID #:6718



II.     ARGUMENT

        Schutt’s Motion makes completely unsupported, generalized allegations, seeking relief

and sanctions not even remotely tethered to any actual or potential harm that could have occurred

in this case. To be sure, given the completely unrelated subject matter and limited involvement

of Mr. Carreyn in the Prosecution Matters, Riddell does not believe that any actual or potential

harm could exist. Schutt’s Motion does not demonstrate or even suggest otherwise.3

        Moreover, that Schutt filed its Motion without notice to Riddell or requesting to meet-

and-confer is unfortunate, as this could have been easily resolved and prevented the need for

briefing. Indeed, that is the very purpose of the Local Rules. To that end, Schutt’s own violation

of those rules undermines its request for the Court to exercise equitable authority against Riddell.

Jessup v. Nat’l R.R. Passenger Corp., No. 00 C 8065, 2001 WL 897578, at *3 (N.D. Ill. Aug. 9,

2001) (“One of the oldest of our jurisprudential maxims teaches ‘that he who seeks Equity must

do Equity’”) (citing Joseph Story, Commentaries on Equity Jurisprudence 1:77 (1836)).

        A.     Schutt’s generalized and conclusory allegations are insufficient to
               demonstrate potential, much less actual, harm resulting from unrelated
               prosecutions.

        Mr. Carreyn’s prosecution activities for unrelated parties having no involvement in the

litigations, relating to non-football helmets in which the rear and front portions are intentionally

moveable with respect to each other, are plainly irrelevant to the rigid football helmet shells and




2
  More specific information concerning this application cannot be divulged until it is published. Should
the Court request further information, however, Mr. Carreyn could seek the necessary consent of the
client or supplement this filing after publication.
3
  Indeed, it should be noted that, in its overzealous attempt to accentuate the sensitive nature of the
information disclosed to Mr. Carreyn, Schutt begins with the March 28, 2017, 30(b)(6) deposition of
Schutt’s CEO and General Counsel, Robert Erb. Contrary to Schutt’s counsel’s sworn representation (see
James J. Lukas, Jr. Declaration in Support of Motion to Show Cause (ECF No. 299-1) (“Lukas Decl.”) ¶
5), however, this deposition was never designated Highly Confidential, or even Confidential, under the
Protective Order. Carreyn Decl. ¶ 22.

                                                 -5-
    Case: 1:17-cv-06802 Document #: 175 Filed: 04/16/19 Page 7 of 14 PageID #:6719



any highly confidential information at issue in the Schutt litigations. Schutt’s vague assertions

otherwise are not a substitute for facts.

        For example, Schutt contends the Prosecution Matters “relate to similar features disclosed

by Schutt’s patents and pending patent applications in the protective helmet field and a Schutt

football helmet,” pasting three helmet pictures into its brief that it contends “depict[] a helmet

with similar features.” Motion at 9. Yet Schutt does not explain to which “features” it is

referring, either in its own helmets or in the unrelated application specifications. And, notably,

the Easton PCT drawing that Schutt cites as “evidence” of a helmet similar to a Schutt helmet

and to Schutt patents (Motion at p. 9) was included in the priority application filed before the

Schutt litigations were filed. Thus, any alleged similarity is purely coincidental. Carreyn Decl. ¶

19.

        The Federal Circuit has instructed that these types of vague and conclusory statements

are insufficient to demonstrate even potential harm, which “turns on ‘the extent to which counsel

is involved in competitive decisionmaking with its client.’” AmTab Mfg. Corp. v. SICO Inc.,

Case No. 11 C 2692, 2012 WL 195027, *2 (N.D. Ill. Jan. 19, 2012) (emphasis in original)

(quoting In re Deutsche Bank Trust Co. Americas, 605 F.3d 1373, 1378 (Fed. Cir. 2010).4 As

the Federal Circuit explained:

        Because patent prosecution is not a one-dimensional endeavor and can encompass
        a range of activities, it is shortsighted to conclude that every patent prosecution
        attorney is necessarily involved in competitive decisionmaking. Indeed, denying
        access to [a party’s] outside counsel on the ground that they also prosecute patents
        for [that party] is the type of generalization counseled against in U.S. Steel. The
        facts, not the category must inform the result. Our holding in U.S. Steel dictates
        that each case should be decided based on the specific facts involved therein.

4
 The Federal Circuit defines “competitive decisionmaking” in this context as “shorthand for a counsel’s
activities, association, and relationship with a client that are such as to involve counsel’s advice and
participation in any or all of the client’s decisions (pricing, product design, etc.) made in light of similar
or corresponding information about a competitor.” Deutsche Bank, 605 F.3d at 1378 (quoting U.S. Steel
Corp. v. United States, 730 F.2d 1465 (Fed. Cir. 1984)).

                                                    -6-
  Case: 1:17-cv-06802 Document #: 175 Filed: 04/16/19 Page 8 of 14 PageID #:6720




Deutsche Bank, 605 F.3d at 1379 (quoting Sibia, 1997 WL 688174, at *3, 1997 U.S.App. LEXIS

31828, at *7). This court has similarly refused to entertain generalized notions of harm with

respect to patent-prosecution-bar issues.     See AmTab, 2012 WL 195027, at *2 (“SICO’s

arguments are vague and speculative, and … do[] not identify any specific information that

would cause it injury if disclosed.”); id. (“SICO both fails to provide any particular and specific

demonstrations of its ‘product development information’ and does not expound on how SICO’s

product development information could be claimed by AmTab in a patent application.”) (citing

Intellect Wireless, Inc. v. T-Mobile USA, Inc., No. 08 C 1215, 2010 WL 192250 (May 12, 2010),

(id.) providing that “Defendants make only the general statement that, ‘[c]ertain technical

information that [d]efendants have produced in this action … is proprietary.’ Such a vague

statement is not enough to warrant the unnecessary hardship that would result from the issuance

of a patent prosecution bar”) id.; Pfizer Inc. v. Apotex Inc., 744 F. Supp. 2d 758, 766 (N.D. Ill.

2010) (“In both Deutsche Bank and U.S. Steel, the Federal Circuit stressed that rigid rules related

to competitive decisionmaking must give way to a review of each case's facts.”).

       The absence of details here is important, as even if Schutt had specifically identified

features of claimed subject matter that it felt potentially incorporated its highly confidential

information, as noted above, the priority application to the catcher’s-helmet application at issue

was filed before the protective order was entered and such information was exchanged. Carreyn

Decl. ¶ 19, Ex. 3 at 12. Thus, similar or not, that application simply could not have incorporated

any such information.     See 35 U.S.C. § 132 (addition of new matter by amendment not

permitted).

       Moreover, the lack of even potential harm is especially pronounced here, given Mr.

Carreyn’s limited involvement in the Prosecution Matters, and complete lack of influence as to


                                               -7-
  Case: 1:17-cv-06802 Document #: 175 Filed: 04/16/19 Page 9 of 14 PageID #:6721



any “competitive decisionmaking” for the respective clients (as well as having no prosecution

involvement with Riddell). As this court has previously recognized, “the [Federal Circuit] noted

the broad range of patent prosecution duties of attorneys, noting that those who do not have

substantial patent prosecution may be properly exempted from a prosecution bar.” AmTab, 2012

WL 195027 at *3 (citing Deutsche Bank at 1380). And even “[f]or attorneys that ‘are more

substantially engaged with prosecution’ … ‘competitive decisionmaking may be a regular part of

their representation, and the opportunity to control the content of patent applications and the

direction and scope of protection sought in those applications may be significant.’”              Id.

(emphasis in original). Thus, in AmTab, even though the attorneys at issue engaged in several

significant prosecution duties, for which, in the abstract, “‘competitive decision-making may be a

regular [part] of their representation,’” the court declined to find a generalized risk of harm

because “[t]he record [t]here clearly indicate[d] that for [the challenged attorneys], it [wa]s not.”

AmTab at *4.     Facts reminiscent of Mr. Carreyn’s prosecution role were pertinent to this

conclusion, the court observing that:

       [The challenged attorneys’] representation begins when AmTab provides
       disclosures to either [attorney] of an invention that AmTab has already created.
       Neither [attorney] creates an invention. . . . Next, [the attorneys] provide their
       opinion to AmTab as to the broadest protection that is legally available for a new
       AmTab invention. Then, AmTab determines for itself whether that protection is
       worth pursuing, and if AmTab wishes, [the attorneys] prepare a patent
       application.

                                                ***

       [The challenged attorneys were not] involved in AmTab’s sales, marketing
       decisions or marketing meetings, product design, development decisions,
       scientific research, pricing of products or services, or production of products.
       Equally important, no[ne] of the lawyers [we]re AmTab employees, sit on
       AmTab’s Board of Directors or are AmTab officers.




                                                -8-
 Case: 1:17-cv-06802 Document #: 175 Filed: 04/16/19 Page 10 of 14 PageID #:6722



AmTab at *4 (internal record citations omitted). Thus, as the “record present[ed] no indicia of

competitive decisionmaking such as participation in a client’s pricing or product design,” the

court found an insufficient risk of harm, and that “[i]mposing a prosecution bar on [the

challenged attorneys] because they also prosecute patents ‘is the type of generalization counseled

against’ by the Federal Circuit.” AmTab at *4 (quoting Deutsche Bank, 605 F.3d at 1379).

       So too here.     Mr. Carreyn is likewise not involved in any aspects of competitive

decisionmaking, such as those identified in AmTab, for the clients of the Prosecution Matters.

Carreyn Decl. ¶ 23. Concluding that Schutt has or will be harmed merely because of his

tangential involvement in unrelated helmet prosecution is the exact type of generalization courts

deem insufficient to even find a potential risk warranting a bar (much less an actual injury

justifying the extraordinary relief Schutt requests).

               1.      The extreme remedies Schutt requests are unwarranted and
                       unnecessary.

       Schutt insists that it “does not yet know the extent to which it has been harmed” by the

unrelated Prosecution Matters, and that Mr. Carreyn’s actions “appear to be flagrant and willful,

warranting his disqualification.” Schutt further requests additional discovery to learn of secret

hypothesized prosecutions. Motion at 9-13. Neither of these overreactions is warranted on the

facts of this case. See Oleksy v. Gen. Elec. Co., No. 6 C 1245, 2014 WL 3820352, at *6-7 (N.D.

Ill. Aug. 1, 2014) (“‘the sanction imposed must be proportionate to the circumstances.’”)

(quoting Collins v. Illinois, 554 F.3d 693, 696 (7th Cir. 2009)).

       First, as demonstrated above, there is no conceivable harm to Schutt from the unrelated

prosecutions. To the extent Schutt legitimately believed otherwise, it was incumbent upon it to

identify more than a few vague, irrelevant helmet pictures (that existed long before the protective

order was entered) to explain why. And disqualifying Mr. Carreyn from the litigations—on the


                                                -9-
    Case: 1:17-cv-06802 Document #: 175 Filed: 04/16/19 Page 11 of 14 PageID #:6723



eve of trial no less—would work nothing but an unwarranted punitive result on Riddell (which

had no involvement in, knowledge of, or benefit from the unrelated prosecutions for other

clients). Carreyn Decl. ¶ 24; see, e.g., Life Techs. Corp. v. Biosearch Techs., Inc., No. C-12-

00852 WHA (JCS), 2012 WL 1600393, at *7 (N.D. Cal. May 7, 2012) (“Because the alleged

conduct will not have a ‘continuing effect’ on the proceedings, disqualification is not

warranted.’”) (citation omitted).

        Moreover, Mr. Carreyn’s limited prosecution work for non-Riddell clients in different

industries was, at most, an unfortunate mistake. Carreyn Decl. ¶¶ 25-27. It certainly does not

warrant the extreme sanction of disqualification. See Zecotech Imaging Sys., PTE. Ltd. v. Saint-

Gobain Ceramics & Plastics Inc., No. 5:12CV1533, 2014 WL 12597839, at *6 (N.D. Ohio May

23, 2014) (“[F]ind[ing] that disqualification is too harsh a sanction [as] … Although … Mr.

Loop’s actions constituted a violation of the SPO, his actions were not so egregious as to warrant

disqualification”—instead advising that “this Order shall serve as a warning.”)

        Second, Schutt’s request for discovery is not only unnecessary but itself improper and in

violation of the Local Rules. Mr. Carreyn’s declaration fully describes all arguably relevant

prosecution work that Schutt indicates it would need to identify through discovery.5                 And

Schutt’s request is improper as it is plainly a motion for discovery governed by Local Rule 37.2,

yet Schutt did not even attempt to meet-and-confer on the issue. This violation of the rules—by

a motion itself alleging violation of different rules—is reason enough to deny it. See, e.g., In re

Trans Union Corp. Privacy Litig., 249 F.R.D. 302, 304 (N.D. Ill. 2008) (denying motion for


5
  To the extent Schutt blanketly seeks discovery of any Perkins Coie attorneys on the basis of Mr.
Carreyn’s limited prosecution work, this is also unnecessary and improper (e.g., Motion at 12,
hypothesizing about activities of “other Riddell attorneys of record” and even those not of record such as
Mr. Brookman). See U.S. Steel Corp. v. United States, 730 F.2d 1465, 1468 (Fed. Cir. 1984) (“whether
an unacceptable opportunity for inadvertent disclosure exists … must be determined … by the facts on a
counsel-by-counsel basis.”) (emphasis added).

                                                  - 10 -
  Case: 1:17-cv-06802 Document #: 175 Filed: 04/16/19 Page 12 of 14 PageID #:6724



sanctions where movant itself violated local rules with respect to procedure for filing exhibits

under seal—“Trans Union’s Motion to Enforce Protective Orders is denied. Counsel for the

plaintiffs is cautioned to comply with the terms of the Protective Orders in effect in this case.

Any future disclosure of Trans Union Financial Information, whether in redacted or unredacted

form, beyond that allowed under the Protective Orders will result in the imposition of

appropriate sanctions.”).

III.   CONCLUSION

       Mr. Carreyn submits his personal apology to this Court and certainly will not make the

same or any similar mistakes in violating the very broad prosecution bar in the Protective Order,

even though they were unintentional, unrelated to Riddell or to any of Schutt’s highly

confidential information, and caused no damage to Schutt. But for the reasons expressed above,

Riddell respectfully requests Schutt’s Motion be denied.




                                             - 11 -
  Case: 1:17-cv-06802 Document #: 175 Filed: 04/16/19 Page 13 of 14 PageID #:6725



Dated: April 16, 2019                PERKINS COIE LLP


                                    By     /s/ Christopher G. Hanewicz
                                          Rodger K. Carreyn
                                          RCarreyn@perkinscoie.com
                                          Christopher G. Hanewicz
                                          CHanewicz@perkinscoie.com
                                          Michelle Umberger
                                          MUmberger@perkinscoie.com
                                          Gabrielle E. Bina
                                          GBina@perkinscoie.com
                                          Andrew T. Dufresne
                                          ADufresne@perkinscoie.com
                                          Brandon M. Lewis
                                          BLewis@perkinscoie.com
                                          Truscenialyn Brooks
                                          TBrooks@perkinscoie.com
                                          1 East Main Street, Suite 201
                                          Madison, WI 53703
                                          (608) 663-7460 (Phone)
                                          (608) 663-7499 (Facsimile)

                                          Douglas L. Sawyer (ARDC#6275849)
                                          DSawyer@perkinscoie.com
                                          131 South Dearborn Street, Suite 1700
                                          Chicago, IL 60603-5559
                                          (312) 324-8400 (Phone)
                                          (312) 324-9400 (Facsimile)

                                           Attorneys for Riddell, Inc.




                                       - 12 -
Case: 1:17-cv-06802 Document #: 175 Filed: 04/16/19 Page 14 of 14 PageID #:6726



                              CERTIFICATE OF SERVICE

       The undersigned hereby certifies that on April 16, 2019, a true and correct copy of the
foregoing was served via the CM/ECF system upon the following attorneys of record:

       James J. Lukas, Jr.
       lukasj@gtlaw.com
       Benjamin P. Gilford
       gilfordb@gtlaw.com
       Howard E. Silverman
       silvermanh@gtlaw.com
       Richard D. Harris
       harrisr@gtlaw.com
       Matthew J. Levinstein
       levinsteinm@gtlaw.com
       Callie Sand
       sandc@gtlaw.com
       Greenberg Traurig, LLP
       77 W. Wacker Dr., Suite 3100
       Chicago, Illinois 60601

       Attorneys for Defendant, Kranos Corporation
      d/b/a Schutt Sports




                                            By: /s/ Christopher G. Hanewicz
                                                 Attorney for Riddell, Inc.




                                            - 13 -
